DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12, and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art cited of record does not anticipate individually or teach in combination the limitations of:
A light-emitting keyboard, comprising: a bracket having an opening; a keycap disposed on the bracket and connected to the bracket via a support assembly; a circuit layer disposed between the keycap and the bracket; a composite light-emitting layer disposed under the bracket, comprising: a substrate; a circuit disposed on the substrate; a reflective passivation layer covering the circuit; and a light source located under the keycap and electrically connected to the circuit, wherein light emitted from the light source is transmitted to the keycap; and a spacing layer disposed between the composite light-emitting layer and the bracket, wherein the spacing layer comprises a hole corresponding to the opening of the bracket, and the light source is located in the hole of the spacing layer.
Response to Arguments
Applicant’s arguments, regarding the status of  claims 13-23 have been fully considered and are persuasive.  The restriction of claims 1-23  has been withdrawn. In order to consider claims 13-23, it is suggested that Applicant remove the withdrawal of claims 13-23. Applicant is respectfully invited to contact the Examiner for any assistance or questions regarding this case. 
Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see Response to Arguments.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875